Determination of respondent, Secretary of State, revoking petitioner’s real estate broker’s licenses, unanimously annulled, on the law, without costs and without disbursements, and matter remanded for further proceedings as respondent may deem warranted. Respondent’s findings that petitioner had engaged in fraudulent practices, involving the receipt of commissions in excess of those permitted by the Federal Housing Administration, and that he had demonstrated untrustworthiness as a real estate broker, are not supported by the requisite substantial evidence in the record. "The finding of 'untrustworthiness’ * * * is supported by no evidence in the record. There is no evidence that [petitioner] had a direct connection with the transactions in question or that he had knowledge of such transactions. As to him the proof is 'insufficient and insubstantial’ (Matter of Chiaino v. Lomenzo, 26 A. D. 2d 469, 473; Matter of Birch v. Lomenzo, 31 A. D. 2d *526835).” (Matter of Cotter v Lomenzo, 36 AD2d 741.) A serious question is also presented as to whether petitioner was adequately notified of the charges against him, since the hearing officer found him guilty of charges which were not specifically alleged against him and failed to discuss that with which he was charged, (improperly acting as a representative broker without having been licensed as such). Concur—Stevens, P. J., Kupferman, Silverman, Capozzoli and Nunez, JJ.